          Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

OMA LEE ESPINOZA                          §
                                          §
V.                                        §      CIVIL ACTION NO. 7:19-CV-00299
                                          §           JURY
STATE FARM MUTUAL                         §
AUTOMOBILE INSURANCE                      §
COMPANY                                   §


          DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL THE
           DEPOSITION OF STATE FARM CORPORATE REPRESENTATIVE AND
                     DEPOSITION OF CLAIMS ADJUSTER, AND
                  DEFENDANT’S MOTION FOR PROTECTIVE ORDER



TO THE UNITED STATES DISTRICT COURT JUDGE MICAELA ALVAREZ:

           COMES NOW, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

Defendant (hereinafter “State Farm”) in the above-styled and numbered cause, and files

this its Response to Plaintiff’s Motion to Compel the Deposition of State Farm Corporate

Representative and Deposition of Claims Adjuster, and Defendant’s Motion for Protective

Order, and in support thereof would respectfully show unto the Court as follows:

     I.       Case Background


     1. This is an underinsured motorist case. Plaintiff alleges injuries arising out of a

motor vehicle accident that occurred on January 17, 2018.          Trial is scheduled for

September 21, 2020. Plaintiff has requested to depose a corporate representative and

claims adjuster from State Farm, which Defendant has objected to. Plaintiff seeks to

examine the representative of State Farm as to the following areas of inquiry:
Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 2 of 9




       a. The corporate representative(s) with the most knowledge
          regarding the damage sustained by all vehicles involved in the
          collision at issue in this lawsuit;

       b. The corporate representative(s) with the most knowledge
          regarding whether Oscar Escobedo, II was an underinsured
          motorist at the time of the collision at issue in this lawsuit;

       c. The corporate representative(s) with the most knowledge
          regarding whether Oscar Escobedo, II was driving an underinsured
          vehicle at the time of the collision at issue in this lawsuit;

       d. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “Defendant denies that
          Plaintiff has complied with all conditions precedent to coverage
          under the applicable policy, nor have those conditions occurred or
          been performed, because Plaintiff has not show he (sic) is legally
          entitled to recover damages from the owner or operator of an
          uninsured/underinsured motor vehicle because of bodily injury
          sustained by a covered person.”

       e. The corporate representative(s) with the most knowledge
          regarding whether the term “underinsured motor vehicle” is
          correctly defined in the State Farm insurance policy at issue in this
          lawsuit;

       f. The corporate representative with the most knowledge regarding
          State Farm’s claims and defenses regarding Plaintiff’s claims in this
          lawsuit;

       g. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “it is entitled to an
          offset/credit for the payments made to Oma Lee Espinoza under
          the Personal Injury Protection coverage on the insurance policy in
          question”;

       h. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “any judgment rendered
          against Defendant should be reduced by an additional amount
          equal to payments made to Plaintiff under the Personal Injury
          Protection coverage.”;

       i. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “it denies each and every
          allegation contained in Plaintiff’s Original Petition except as those
          expressly admitted”;



                                      2
Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 3 of 9




       j. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “Plaintiff’s recovery of
          medical and healthcare expenses is limited to an amount actually
          paid or incurred by or on behalf of Plaintiff.”

       k. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “any recovery made by
          Plaintiff, Oma Lee Espinoza, for contractual benefits cannot exceed
          the State Farm policy limit applicable to this claim.”;

       l. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “it is entitled to an
          offset/credit for the liability policy limits of Oscar Escobedo, II”;

       m. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “any judgment rendered
          against Defendant should be reduced by an additional sum equal
          to the liability policy limits” of Oscar Escobedo, II;

       n. The corporate representative(s) with the most knowledge
          regarding State Farm’s contention that “Plaintiff recover nothing
          by her suit”;

       o. The types of automobile insurance Defendant offers, and what each
          type of policy covers;

       p. The premiums paid by the Insured;

       q. The contents, terms, and conditions of the automobile insurance
          policy that is the subject of this lawsuit and Defendant’s opinions
          regarding Plaintiff’s compliance or non-compliance with said terms
          and conditions;

       r. All facts that support Defendant’s defense that the occurrence or
          non-occurrence of all conditions precedent to recovery under the
          automobile insurance policy that is the subject of this lawsuit have
          not occurred;

       s. All facts that support Defendant’s legal theories and defenses; and

       t. The amount and basis for the Defendant’s valuation of the
          Plaintiff’s damages.




                                      3
      Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 4 of 9




    2. For the reasons set forth below, Defendant objects to having to produce either the

corporate representative or claims adjuster and seeks a protective order as to certain areas

of inquiry identified in Plaintiff’s Motion to Compel.


    II.      Plaintiff seeks deposition testimony covering matters not relevant
             to a UIM claim or that could be addressed via a binding stipulation

    3. Defendant objects to the following areas of inquiry, to the extent that these

requests are irrelevant and are covered by stipulations State Farm has offered to make in

this case. In section titled “What a Jury Should Know About UIM Coverage,” the Fort

Worth Court of Appeals provided a thorough examination of the issues a jury considers

when presented with a UIM case.1 In their analysis, the Blevins court relied heavily on a

2015 case of the Tyler Court of Appeals.2 The Blevins court explained,


          Trials involving UIM coverage are unique in that before an insured like
          Blevins is entitled to any UIM benefits under his policy, he must first
          establish the other driver's negligence and his own damages. A party such
          as Blevins must only plead and prove that, at the time of the accident, he
          was protected by UIM coverage. It is only after an insured has obtained
          findings that the other motorist was negligent (or more negligent than the
          insured) and that he sustained damages that the trial court needs to take up
          the UIM issue.

                Implicit in this rule is that, after the jury's verdict, one or both parties
                will present evidence to the court on UIM coverage limits, liability
                policy limits of the other motorist, and any other payments received
                by the insured for which the UIM carrier is entitled to credit. This
                information is necessary for the trial court to enter a judgment based
                on the issues answered by the jury and those the court determines as
                a matter of law.

          As a consequence, such evidence is "not relevant to the controversy resolved
          by the jury" and is "best heard at a hearing after the verdict . . . ."3

1 Blevins v. State Farm Mut. Auto. Ins. Co., 2018 Tex. App. Lexis 9344 (Tex. App.—Fort Worth 2018, pet.
denied).
2 Liberty Mut. Ins. Co. v. Sims, 2015 Tex. App. Lexis 12283 (Tex. App.—Tyler 2015, pet denied).
3 Blevins v. State Farm Mut. Auto. Ins. Co., 2018 Tex. App. Lexis 9344 at *35-37 (Tex. App.—Fort Worth

2018, pet. denied) (internal citations omitted).


                                                  4
      Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 5 of 9




    4. The important point to note from Sims and Blevins is that claims adjusting, or the

insurer’s investigation of the claim, are not issues in the UIM suit. “The only issues

a jury in a UIM contractual case should answer under these facts are liability and

damages.”4 Under Texas law, before the UM/UIM carrier is liable for a claim for UM/UIM

benefits, the Plaintiff must establish that the other driver (1) is in fact at fault for the

accident, (2) that she is uninsured/underinsured, and (3) the extent of the resulting

damages.5 That is, Plaintiff must establish she sustained injuries and damages which she

is legally entitled to recover from the owner or operator of an uninsured/underinsured

motor vehicle.6 There must be a legal determination of the just amount owed. This is the

only condition precedent that Defendant contends Plaintiff has not met, and this defense

has been adequately plead and disclosed in discovery responses. So, the categories over

which the Plaintiff seeks to depose a corporate representative and claims adjuster either

relate to irrelevant matters (investigation and claims handling), or matters that are either

not challenged or cumulative or duplicative.7


    5. So, for instance, Plaintiff’s desire to know the types of auto insurance policies State

Farm offers, or the premiums paid by the Plaintiff, or State Farm’s opinions regarding

Plaintiff’s compliance with the policy, or State Farm’s valuation of the Plaintiff’s damages

are simply not relevant to the underlying case.8 This case, like Mid-Century Ins. Co. v.

McLain, is “not about how the claim was handled but [is] about the liability of [the third-



4 Liberty Mut. Ins. Co. v. Sims, 2015 Tex. App. Lexis 12283 at *25 (Tex. App.—Tyler 2015, pet denied).
5 See Henson v. Southern Farm Bureau Cas. Ins. Co., 17 S.W. 3d 652, 653 (Tex. 2000); Franco v. Allstate
Ins. Co., 505 S.W. 2d 789, 792 (Tex. 1974).
6 Brainard v. Trinity Universal Ins. Co., 216 S.W. 3d 809 (Tex.2006); State Farm Mut. Auto. Ins Co. v.

Nickerson, 216 S.W. 3d 823 (Tex. 2006).
7 See Fed. R. Civ. P. 26(b)(1), (b)(2)(C)(i) and (iii).
8 See Pl’s Mot. to Compel (Dkt. 26) p. 4-5.




                                                  5
       Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 6 of 9




party driver] and the damages that resulted from the accident” between the plaintiff and

third-party driver.9 Insofar as the information requested has to do with how State Farm

evaluated the claim is irrelevant and not reasonably calculated to lead to the discovery of

evidence admissible at time of trial in a UM/UIM lawsuit where there are no extra-

contractual allegations.        Such discovery would constitute an impermissible and

premature request for discovery related to potential extra-contractual claims. Moreover,

inquiries into how State Farm investigated or valuated the claim would also violate the

work product privilege in that the topics on which information is requested are not limited

to a time period before the anticipation of litigation.


     6. Additionally, Plaintiff’s requests for a corporate representative to offer testimony

relating to legal conclusions is neither relevant nor admissible to this case. 10 It is well-

accepted that “[g]eneral rules of contract interpretation and construction govern a court’s

review of an insurance policy.”11 If a contract is unambiguous as a matter of law, then it is

error to submit the unambiguous provision to the fact finder.12 There being legal

precedent for the propositions that (1) State Farm is entitled to offsets and credits in this

case, and that (2) healthcare expenses are limited to those incurred (as opposed to merely

billed), and that (3) the plaintiff’s contractual benefits cannot exceed the policy’s limits, it

is unnecessary to depose a corporate representative on this issue.




9 Mid-Century Ins. Co. v. McLain, 2010 Tex. App. Lexis 1719 at *17 (Tex. App.—Eastland 2010, no pet.).
10 See Pl’s Mot. to Compel (Dkt. 26) p. 3-5.
11 Liberty Mut. Ins. Co. v. Sims, 2015 Tex. App. Lexis 12283 at *5 (Tex. App.—Tyler 2015, pet denied).
12 Id.




                                                   6
         Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 7 of 9




       III.     The information Plaintiff seeks is duplicative and obtainable via less
                burdensome means
       7. Defendant has repeatedly made clear that the only challenged condition precedent

in this case is that the Plaintiff has not shown that she is legally entitled to recover

damages from the owner or operator of an underinsured motor vehicle. To confirm the

fact that State Farm is awaiting a jury determination on whether Oscar Escobedo, II, was

negligent, and whether the Plaintiff’s damages exceed Mr. Escobedo’s insurance policy’s

limits, State Farm (as it has done in other cases) has offered to make stipulations in this

case. State Farm’s proposed Agreed Stipulations are attached hereto as Exhibit “1.”


       8. In the proposed document, State Farm offers to stipulate that the vehicle in

question was insured at the time of the accident (with a policy that was in full effect); the

Plaintiff is a covered person under the policy; the policy contained underinsured motorist

coverage of $100,000.0 per person, and a direct statement as to the credits and offsets

claimed in this case.13 On top of the stipulations made, State Farm has provided

corroborating documentation. State Farm produced the policy itself, which is attached

hereto as Exhibit “2.” The Confirmation of Coverage pertaining to the policy (reflecting

the underinsured limits of $100,000.00 per-person policy limits) is attached hereto as

Exhibit “3,” and was also produced to the Plaintiff. Mr. Escobedo’s insurance declaration

page (showing the applicable offset) was produced to the Plaintiff and attached as Exhibit

“4.” Similarly, the Plaintiff has a copy of Mr. Escobedo’s settlement with the Plaintiff. That

document is attached hereto as Exhibit “5.” Plaintiff has also been provided

documentation (1) reflecting the amount of benefits available under Personal Injury




13   Ex. “1.”


                                              7
         Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 8 of 9




Protection (PIP), and (2) the exhaustion of said benefits. Those documents are attached

hereto as Exhibits 6 and 7 respectively.


      9. In essence, the only contested issue in this case is whether Mr. Escobedo was

negligent, and the extent of any proximately caused damages to the Plaintiff. These are

not areas in which a corporate representative or claims adjuster would be able to testify.

If Plaintiff’s purpose is simply to identify the existence of an applicable policy of

insurance, then this request is duplicitous, as Defendant has already identified the

coverage limits for the policy that was in effect at the time of the accident made the basis

of this lawsuit and has produced the Plaintiffs’ insurance policy in its entirety in State

Farm’s discovery responses and proposed stipulations. There is, therefore, good cause to

protect State Farm from having to produce a corporate representative or claims adjuster

from testifying when the only topics over which they would need to testify have already

been established by less intrusive means.14


           WHEREFORE, PREMISES CONSIDERED, DEFENDANT, STATE FARM

MUTUAL AUTOMOBILE INSURANCE COMPANY prays that the Court deny Plaintiff’s

Motion to Compel and grant Defendant’s Motion for Protective Order, and for such other

and further relief to which Defendant may show itself to be justly entitled.



                                           Respectfully submitted,




                                           By: _________________

14   Fed. R. Civ. P. 26(b)(2)(C)(i).


                                              8
     Case 7:19-cv-00299 Document 29 Filed on 06/19/20 in TXSD Page 9 of 9




                                                Guillermo Tijerina, Jr.
                                                State Bar No. 24056437
                                                Federal Bar No. 1149651
                                                Attorney in Charge


Of Counsel:
Vidaurri, Lyde, Rodriguez & Haynes, LLP
202 North 10th Avenue
Edinburg, Texas 78541
Telephone: 956-381-6602
Facsimile: 956-381-0725
Email: gtj-service@vlrhlaw.com
Attorney for Defendant




                           CERTIFICATE OF SERVICE


            This is to certify that a true and correct copy of the above and foregoing
document has been forwarded to opposing counsel on this the 19th day of June, 2020, as
follows:

Via E-Service                                 Via E-Service
Michael Cowen                                 Abel A. Orendain
Laura Pazin Porter                            Orendain & Dominguez
Cowen Rodriguez Peacock                       320 S. 8th Street
6243 IH-10 W, Ste. 801                        McAllen, TX 78501
San Antonio, TX 78201




                                       __________________
                                       Guillermo Tijerina, Jr.




                                          9
